Exhibit 215 South State Street, Suite 800 Salt Lake City, Utah 84111 Telephone (801) 532-7444 Fax (801) 532-4911 www.tannerco.com Consent of Independent Registered Public Accounting Firm We consent to the use, in this Registration Statement of aVinci Media Corporation on Form S-1/A, of our report for Sequoia Media Group, LLC, dated February 22, 2008 except for Note 12 which is dated June 9, 2008, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the caption "Experts" in such prospectus. /s/ Tanner LC Salt Lake City, Utah September
